              Case 7:15-cr-00570-KMK Document 219 Filed 04/30/21 Page 1 of 2


                                                           47 PARK STREET
RUHNKE          &      BARRETT                             MONTCLAIR, N.J. 07042
                                                                                                 2 9 BROADWAY, SUITE 1412
                                                                                                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                           973-744-1000                          212-608-7949
                                                                            973-746-1490 (FAX)


    DAVID A. RUHNKE   (davidruhnke@ruhnkeandbarrett.com)    •   JEAN D. BARRETT    Ueanbarrett@ruhnkeandbarrett.com)


                                            REPLy TO   MO:NTC'LAER OFFICE
                                                                                           MEMO ENDORSED
                                                                April 30, 2021

    Hon. Kenneth M. Karas, U.S.D.J.
    United States District Court
    Southern District of New York
    300 Quarropas Street, Room 533
    White Plains, New York 10601

                      Re:     United States v. Samuel Carlos, l 5-cr-570 (KMK)

    Dear Judge Karas:

          I write, respectfully, in response to the government's letter objecting to early
    termination of Samuel Carlos' period of supervised release.

            The question before the Court is whether Mr. Carlos' conduct and the interest of
    justice warrant such a termination. 18 U.S.C. § 3583(e)(l). "[E]xceptionally good behavior
    by the defendant" clearly qualifies as conduct warranting early termination. See United States
    v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997). Mr. Carlos' behavior since his supervisory period
    began is not simply substantial compliance with the conditions of his supervision, as the
    government would have it, it has been truly heroic.

            Unlike many higher paid professional health care workers, the contributions during
    the pandemic of men and women like Mr. Carlos often have been overlooked. See Essential
    but undervalued: Millions of health care workers aren't getting the pay or the respect they
    deserve in the COVID-19 pandemic, (Brookings Report, May 28, 2020) available at
    https://www.brookings.edu/research/essential-but-undervalued-millions-of-health-care-
    workers-arent-getting-the-pay-or-respect-they-deserve-in-the-covid-19-pandemic/(last visited
    4/30/2021). Mr. Carlos went directly from prison to a maintenance job in a hospital just as
    the New York metropolitan area began experiencing the worst stage of the worst pandemic
    in over 100 years. When others who could, including the undersigned, sheltered at home, Mr.
    Carlos went to work, never missing a day. He engaged with the young patients. His service
    was very much appreciated by his employer earning him a promotion. This has been more
    than compliance with conditions of his supervision. It is exceptionally good conduct
    qualifying him for termination. As to the interest of justice, maintaining Mr. Carlos under
                Case 7:15-cr-00570-KMK Document 219 Filed 04/30/21 Page 2 of 2


RUHNKE   & BARRETT                                                                                    HON. KENNETH M. KARAS
ATTORNEYS AT LAW                                                                                                 April 30, 202 1
                                                                                                                         Page 2

    supervision when the resources of Probation, which supports early termination here, could
    be redirected to others in need of greater assistance is contrary to that interest.

           It is respectfully submitted that Mr. Carlos has earned early termination with his
    extraordinary dedication to his job during extraordinary times and his support of his family
    both materially and emotionally.

                                                                          Respectfully yours,
                                                                          Isl Jean D. Barrett
                                                                          Jean D. Barrett

    encl

    cc via email & ecf: Jason Lerman, USPO
                        George Turner


    C:\CASE FILES\CLOSED FILES\Carlos\Supervised Release\Letter - Judge Karas 4-30-2 1.wpd



                 The application for early termination of supervised release is denied. While Mr. Carlos has
                 by all accounts been compliant with the terms and conditions of supervised release, and
                 while his employment at the hospital is admirable, he has served only about a third of his
                 supervised release term. Thus, it is too early to say that Mr. Carlos has exhibited the level
                 of extraordinary circumstances that merits early release. Moreover, in light of the serious
                 offense conduct for which Mr. Carlos was convicted, the Court finds that early release would
                 be imprudent. This denial is without prejudice.

                 So Ordered.


                ~~
                 5/10/21
